1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   SAMMY L. PAGE,                                           )   Case No.: 1:16-cv-00522-AWI-JLT (HC)
                                                              )
12                     Petitioner,                            )   ORDER GRANTING RESPONDENT’S MOTION
                                                              )   FOR EXTENSION OF TIME AND REQUEST TO
13            v.                                              )   RESET HEARING
                                                              )
14   AUDREY KING,
                                                              )   (Doc. 134)
15                     Respondent.                            )
                                                              )   THIRTY-DAY DEADLINE
16                                                            )

17            On March 26, 2020, Respondent filed a motion for extension of time to file responses to (1)

18   Petitioner’s post-remand brief on the due process claim; (2) Petitioner’s motion to file a second

19   amended petition for writ of habeas corpus; and (3) Petitioner’s motion to declare state court

20   exhaustion of Fourteenth Amendment claim to be unnecessary or excused. (Doc. 134.) Respondent

21   also requests that the hearing set for May 8, 2020 be reset. (Doc. 134 at 2.) Petitioner filed a response

22   to the motion, opposing the resetting of the hearing date.1 (Doc. 135.) However, the Court already

23   intended to continue the hearing due to the COVID-19 pandemic. These extraordinary times,

24   unfortunately, require different a response than in the past. Thus, good cause appearing therefore, the

25   Court ORDERS:

26                 1. Respondent’s motion for extension of time is GRANTED. Respondent shall file

27
28   1
      Petitioner opposes the request in part because he believes his motions are “highly time sensitive” (Doc. 135 at 2) and yet,
     he sought several extensions of time to make his filings and still filed them late.

                                                                  1
1                  responses within thirty days from the date of service of this order; and

2               2. In light of the COVID-19 pandemic, the motion hearing is reset to June 1, 2020 at 10

3                  a.m. before Judge Thurston at the United States Courthouse, located at 510 19th Street,

4                  Bakersfield, CA.

5
6    IT IS SO ORDERED.

7      Dated:     March 26, 2020                              /s/ Jennifer L. Thurston
8                                                     UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
